                                                                  JS-6



                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA
                           WESTERN DIVISION



JORGE NUNEZ,                            Case No. CV 12-04839-AB (DFM)

         Petitioner,                    JUDGMENT

            v.


CONNIE GIBSON,

         Respondent.



      Pursuant to the Court’s Order Accepting the Report and
Recommendation of United States Magistrate Judge,
      IT IS ADJUDGED that the First Amended Petition is denied and this
action dismissed with prejudice.


Date: September 4, 2019                  ___________________________
                                         ANDRÉ BIROTTE JR.
                                         United States District Judge
